COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00110-CV


LATRICE MONIQUE AMERINE                                             APPELLANT
AND ALL OCCUPANTS

                                         V.

CAROL OAKS APTS.                                                     APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-000861-1

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On March 27, 2105, and April 8, 2015, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $195 filing fee.   See Tex. R. App. P. 5, 12.1(b).    Appellee has filed an


      1
       See Tex. R. App. P. 47.4.
opposed motion to dismiss the appeal because of the unpaid filing fee and failure

to file the docketing statement.

       Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we grant appellee’s motion and dismiss the appeal. See Tex. R. App. P. 42.3(c),

43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 30, 2015




       2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).



                                          2